 

EXHIBIT 10.6

 



 



 

SECOND LIEN GUARANTY AGREEMENT

 

made among

 

DIFFERENTIAL BRANDS GROUP INC.,

 

certain of its Subsidiaries

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

as Administrative Agent

 

Dated as of October 29, 2018

 



 



 

 

 

 

TABLE OF CONTENTS

 

      Page         Section 1   defined terms 1         1.1   Definitions 1 1.2  
Other Definitional Provisions 3         Section 2   GUARANTEE 4         2.1  
Guarantee of Guaranteed Obligations 4 2.2   Limitation on Obligations Guaranteed
4 2.3   Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc. 5
2.4   Rights of Reimbursement, Contribution and Subrogation 7 2.5   Payments 9
2.6   Subordination of Other Obligations 9 2.7   Financial Condition of Borrower
and other Guarantors 9 2.8   Bankruptcy, Etc 9 2.9   Duration of Guarantee,
Discharge of Guarantee Upon Sale of Guarantor 10 2.10   Reinstatement 10 2.11  
Keepwell 10         Section 3   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
GUARANTORS. 11         3.1   Representations and Warranties 11 3.2   Covenants
11         Section 4   POWER OF ATTORNEY AND FURTHER ASSURANCES 11         4.1  
Second Lien Administrative Agent’s Appointment as Attorney-in-Fact, Etc. 11 4.2
  Further Assurances 11         Section 5   MISCELLANEOUS 12         5.1  
Amendments in Writing 12 5.2   Notices 12 5.3   No Waiver by Course of Conduct;
Cumulative Remedies 12 5.4   Enforcement Expenses; Indemnification. 12 5.5  
Successors and Assigns 12 5.6   Set-Off 12 5.7   Counterparts 13 5.8  
Severability 13 5.9   Section Headings 13 5.10   Integration, Conflict 13 5.11  
GOVERNING LAW 13

 

i 

 

 

5.12   Submission to Jurisdiction; Waivers 14 5.13   Acknowledgments 14 5.14  
Additional Guarantors 15 5.15   Releases 15 5.16   WAIVER OF JURY TRIAL 15 5.17
  Administrative Agent 15

 

Annex I-Joinder Agreement Annex-I

 

ii 

 

 

SECOND LIEN GUARANTY AGREEMENT

 

SECOND LIEN GUARANTY AGREEMENT dated as of October 29, 2018, among each of the
signatories hereto designated as a Guarantor on the signature pages hereto
(together with any other entity that may become a party hereto as a Guarantor as
provided herein, (each a “Guarantor” and collectively, the “Guarantors”)) and
U.S. Bank National Association as Administrative Agent, (in such capacity and
together with its permitted successors and assigns in such capacity, the “Second
Lien Administrative Agent”) for (i) the banks and other financial institutions
or entities (the “Lenders”) from time to time parties to the Second Lien Credit
Agreement, dated as of October 29, 2018 (as amended, restated, supplemented or
otherwise modified or replaced from time to time, the “Credit Agreement”), among
Differential Brands Group Inc., a Delaware corporation (the “Borrower”), the
Lenders, the Second Lien Administrative Agent and the Collateral Agent, and (ii)
the other Guaranteed Parties (as defined below).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Guaranty to the
Second Lien Administrative Agent for the benefit of the Guaranteed Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Second Lien
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders and Issuing Banks to make their respective extensions of
credit to the Borrower thereunder and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each Guarantor
hereby agrees with the Second Lien Administrative Agent, for the benefit of the
Guaranteed Parties, as follows:

 

Section 1          defined terms

 

1.1           Definitions. (a) Unless otherwise defined herein, all terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

 

 

 

(b)         The following terms shall have the following meanings:

 

“Agreement” shall mean this Second Lien Guaranty Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Proceeding” means:

 

(a)         any voluntary or involuntary case or proceeding under the Bankruptcy
Code with respect to any Guarantor;

 

(b)         any other voluntary or involuntary insolvency, reorganization or
Bankruptcy Case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Guarantor or with
respect to a material portion of their respective assets;

 

(c)         any liquidation, dissolution, reorganization or winding up of any
Guarantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or

 

(d)         any assignment for the benefit of creditors or any other marshaling
of assets and liabilities of any Guarantor.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Corresponding Obligations” shall have the meaning set forth in Section 4.3.

 

“Discharge of the Guaranteed Obligations” shall mean and shall have occurred
upon termination of the Commitments and payment in full of all Obligations
(other than contingent indemnification obligations).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

 2

 

 

“Guaranteed Obligations” shall mean (i) the Obligations, (ii) each guarantee of
the Obligations and (iii) whether or not constituting Obligations, the unpaid
principal of and interest on (including, without limitation, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower or any
other Guarantor, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) and all other obligations and
liabilities of the Borrower or any other Guarantor to any Second Lien
Administrative Agent, any Lender which arise under or in connection with any
Loan Document; provided, however, that Guaranteed Obligations shall not include
any Excluded Swap Obligations.

 

“Guaranteed Party” or “Guaranteed Parties” shall mean a Secured Party or the
Secured Parties, respectively.

 

“Guaranty” shall mean this Guaranty as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Obligee Guarantor” shall have the meaning set forth in Section 2.6.

 

“Parallel Debt” shall have the meaning set forth in Section 4.3.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Restricted Obligations” shall have the meaning set forth in Section 2.12.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Voidable Transfer” shall have the meaning set forth in Section 2.10.

 

1.2           Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section, Schedule, Exhibit and Annex references, are to this
Guaranty unless otherwise specified. References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended, amended and
restated or supplemented or otherwise modified from time to time in accordance
with this Guaranty.

 

 3

 

 

(b)         The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)         The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein shall mean payment in cash in
immediately available funds.

 

(d)         The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

 

Section 2           GUARANTEE

 

2.1           Guarantee of Guaranteed Obligations. Subject to Section 2.2, each
of the Guarantors hereby, jointly and severally, absolutely, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Second Lien Administrative Agent, for the benefit of the Guaranteed Parties and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each other Guarantor, including the
Borrower, when due (whether at the stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations. Each Guarantor shall be liable under
its guarantee set forth in this Section 2.1, without any limitation as to amount
but at all times subject to Section 2.2, for all present and future Guaranteed
Obligations, including specifically all future increases in the outstanding
amount of the Loans or other Guaranteed Obligations and other future increases
in the Guaranteed Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents, on the Closing Date. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all Guaranteed Obligations that would be owed by any other obligor on
the Guaranteed Obligations but for the fact that they are unenforceable or not
allowable due to the existence of a Bankruptcy Proceeding involving such Loan
Party.

 

2.2           Limitation on Obligations Guaranteed. (a) Notwithstanding any
other provision hereof, the right of recovery against each Guarantor under
Section 2 hereof shall not exceed $1.00 less than the lowest amount which would
render such Guarantor’s obligations under Section 2 hereof void or voidable
under applicable law, including, without limitation, the Uniform Fraudulent
Conveyance Act, Uniform Fraudulent Transfer Act or any similar foreign, federal
or state law to the extent applicable to the guaranty set forth herein and the
Guaranteed Obligations. To effectuate the foregoing, the Second Lien
Administrative Agent and the Guarantors hereby irrevocably agree that the
Guaranteed Obligations of each Guarantor in respect of the guarantee set forth
in Section 2 hereof at any time shall be limited to the maximum amount as will
result in the Guaranteed Obligations of such Guarantor with respect thereto
hereof not constituting a fraudulent transfer or conveyance after giving full
effect to the liability under such guarantee set forth in Section 2 hereof and
its related contribution rights but before taking into account any liabilities
under any other guarantee by such Guarantor. For purposes of the foregoing, all
guarantees of such Guarantor other than the guarantee under Section 2 hereof
will be deemed to be enforceable and payable after the guaranty under Section 2
hereof. To the fullest extent permitted by applicable law, this Section 2.2(a)
shall be for the benefit solely of creditors and representatives of creditors of
each Guarantor and not for the benefit of such Guarantor or the holders of any
Equity Interest in such Guarantor.

 

 4

 

 

(b)         Each Guarantor agrees that Obligations may at any time and from time
to time be incurred or permitted in an amount exceeding the maximum liability of
such Guarantor under Section 2.2(a) without impairing the guarantee contained in
this Section 2 or affecting the rights and remedies of any Guaranteed Party
hereunder.

 

2.3           Nature of Guarantee; Continuing Guarantee; Waivers of Defenses
Etc.   (a) Each Guarantor understands and agrees that the guarantee contained in
this Section 2 shall be construed as a continuing guarantee of payment and
performance and not merely of collectability. Each Guarantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon the Borrower or any of the other
Guarantors with respect to the Guaranteed Obligations. Without limiting the
generality of the foregoing, this Guaranty and the obligations of each Guarantor
hereunder shall be valid and enforceable and shall extend to the ultimate
balance of the Guaranteed Obligations, without any reduction, limitation,
impairment, set-off, defense, counterclaim, discharge or termination for any
reason (other than a Discharge of the Guaranteed Obligations). If any Guarantor
is a natural person, it is expressly agreed that this guarantee shall survive
the death of such guarantor and shall continue in effect.

 

(b)          Each Guarantor agrees that the Guaranteed Obligations of each
Guarantor hereunder are independent of the Guaranteed Obligations of each other
Guarantor and of any other guarantee of the Guaranteed Obligations and when
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any Guaranteed Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower and any other Guarantor or any
other Person or against any collateral security or other guarantee for the
Guaranteed Obligations or any right of offset with respect thereto, and any
failure by any Guaranteed Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower and any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower and any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Guaranteed Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

 5

 

 

(c)          Except to the extent the Discharge of the Guaranteed Obligations
has occurred no payment made by the Borrower, any of the other Guarantors, any
other guarantor or any other Person or received or collected by any Guaranteed
Party from the Borrower and any of the other Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment remain liable for the Guaranteed
Obligations until the Discharge of the Guaranteed Obligations.

 

(d)          Without limiting the generality of the foregoing, each Guarantor
agrees that until the Discharge of the Guaranteed Obligations, its obligations
under and in respect of the guarantee contained in this Section 2 and any
security interest, if any, securing the Guaranteed Obligations, shall not be
affected by, and shall remain in full force and effect without regard to, and
hereby waives all, rights, claims or defenses that it might otherwise have (now
or in the future) with respect to each of the following (whether or not such
Guarantor has knowledge thereof):

 

(i)          the validity or enforceability of the Credit Agreement or any other
Loan Document, any of the Guaranteed Obligations or any guarantee or right of
offset with respect thereto at any time or from time to time held by any
Guaranteed Party;

 

(ii)         any renewal, extension or acceleration of, or any increase in the
amount of the Guaranteed Obligations, or any amendment, supplement, modification
or waiver of, or any consent to departure from, the Loan Documents;

 

(iii)        any failure or omission to assert or enforce or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Loan Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations;

 

(iv)        any change, reorganization or termination of the corporate structure
or existence of Borrower or any other Guarantor or any of their Subsidiaries and
any corresponding restructuring of the Guaranteed Obligations;

 

(v)         any settlement, compromise, release, or discharge of, or acceptance
or refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

 

(vi)        the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Guaranteed Obligations or
any other impairment of such collateral;

 

 6

 

 

(vii)       any exercise of remedies with respect to any security for the
Guaranteed Obligations (including, without limitation, any collateral, including
the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as the Second
Lien Administrative Agent and the Guaranteed Parties may decide and whether or
not every aspect thereof is commercially reasonable and whether or not such
action constitutes an election of remedies and even if such action operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy that any Guarantor would otherwise have and without limiting the
generality of the foregoing or any other provisions hereof, each Guarantor
hereby expressly waives any and all benefits which might otherwise be available
to such Guarantor under applicable law; and

 

(viii)      any other circumstance whatsoever which may or might in any manner
or to any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower or any other
Guarantor for the Guaranteed Obligations, or of such Guarantor under the
guarantee contained in this Section 2 or of any security interest granted by any
Guarantor, whether in a Bankruptcy Proceeding or in any other instance.

 

(e)          In addition each Guarantor further waives any and all other
defenses, set- offs or counterclaims (other than a defense of payment or
performance in full hereunder or the Discharge of the Guaranteed Obligations)
which may at any time be available to or be asserted by it, the Borrower or any
other Guarantor or person against any Guaranteed Party, including, without
limitation, failure of consideration, breach of warranty, statute of frauds,
statute of limitations, accord and satisfaction and usury.

 

2.4           Rights of Reimbursement, Contribution and Subrogation. In case any
payment is made on account of the Guaranteed Obligations by any Guarantor or is
received or collected on account of the Guaranteed Obligations from any
Guarantor or its property:

 

(a)          If such payment is made by a Guarantor (including the Borrower) or
from its property in respect of the Guaranteed Obligations of another Guarantor,
such Guarantor shall be entitled, subject to and upon (but not before) a
Discharge of the Guaranteed Obligations, (A) to demand and enforce reimbursement
for the full amount of such payment from such other Guarantor, and (B) to demand
and enforce contribution in respect of such payment from each other Guarantor
which has not paid its fair share of such payment, as necessary to ensure that
(after giving effect to any enforcement of reimbursement rights provided hereby)
each Guarantor pays its fair share of the unreimbursed portion of such payment.
For this purpose, the fair share of each Guarantor as to any unreimbursed
payment shall be determined based on an equitable apportionment of such
unreimbursed payment among all Guarantors (other than the Guarantor whose
primary obligations were so guaranteed by the other Guarantors) based on the
relative value of their assets and any other equitable considerations deemed
appropriate by the court. For purposes of the foregoing, all guarantees of such
Guarantor other than the guarantee under Section 2 hereof will be deemed to be
enforceable and payable after the guaranty under Section 2 hereof.

 

 7

 

 

(b)          If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor (including the Borrower) against any other
Guarantor (including the Borrower) whether under Section 2.4(a) or otherwise,
such Guarantor shall be entitled, subject to and upon (but not before) a
Discharge of the Guaranteed Obligations, to be subrogated (equally and ratably
with all other Guarantors entitled to reimbursement or contribution from any
other Guarantor as set forth in this Section 2.4) to any security interest that
may then be held by the Second Lien Administrative Agent upon any collateral
securing or purporting to secure any of the Guaranteed Obligations. Any right of
subrogation of any Guarantor (including the Borrower) shall be enforceable
solely after a Discharge of the Guaranteed Obligations and solely against the
Guarantors, and not against the Guaranteed Parties, and neither the Second Lien
Administrative Agent nor any other Guaranteed Party shall have any duty
whatsoever to warrant, ensure or protect any such right of subrogation or to
obtain, perfect, maintain, hold, enforce or retain any collateral securing or
purporting to secure any of the Guaranteed Obligations for any purpose related
to any such right of subrogation. If subrogation is demanded by any Guarantor,
then, upon Discharge of the Guaranteed Obligations, the Second Lien
Administrative Agent shall deliver to the Guarantors making such demand, or to a
representative of such Guarantors or of the Guarantors generally, such
instruments or documents necessary or desirable to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment.

 

(c)          All rights and claims arising under this Section 2.4 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Guarantor
(including the Borrower) as to any payment on account of either (x) the
Guaranteed Obligations or (y) any other obligation that is secured by any
collateral that also secures or purports to secure any of the Guaranteed
Obligations, in each case made by it or received or collected from its property
shall be fully subordinated to the Guaranteed Obligations in all respects prior
to the Discharge of the Guaranteed Obligations. Until Discharge of the
Guaranteed Obligations, no Guarantor may demand or receive any collateral
security, payment or distribution whatsoever (whether in cash, property or
securities or otherwise) on account of any such right or claim provided however
that except during the continuance of an Event of Default, each Guarantor may
receive regularly scheduled payments of principal and interest on the
Subordinated Obligations (as defined below) from any other Loan Party. If any
such payment or distribution is made or becomes available to any Guarantor in
any Bankruptcy Case, receivership, or Bankruptcy Proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Second Lien Administrative Agent, for application
to the payment of the Guaranteed Obligations. If any such payment or
distribution is received by any Guarantor after the occurrence and during the
continuance of an Event of Default, it shall be held by such Guarantor in trust,
as trustee of an express trust for the benefit of the Guaranteed Parties, and
shall forthwith be transferred and delivered by such Guarantor to the Second
Lien Administrative Agent, in the exact form received and, if necessary, duly
endorsed.

 

(d)          The obligations of the Guarantors under this Guaranty and the other
Loan Documents, including their liability for the Guaranteed Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 2.4 or otherwise. The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Guaranteed Party against any Guarantor or its property. The
Guaranteed Parties make no representations or warranties in respect of any such
right and shall have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

 

 8

 

 

2.5           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Second Lien Administrative Agent without set-off or
counterclaim (other than any amounts required to be withheld or deducted under
applicable law) in Dollars in immediately available funds at the office of the
Second Lien Administrative Agent as specified in the Credit Agreement.

 

2.6           Subordination of Other Obligations. Any Indebtedness of the
Borrower or any other Guarantor now or hereafter held by any other Guarantor
(the “Obligee Guarantor”), whether as original creditor, assignee, or by way of
subrogation, restitution or otherwise (the “Subordinated Obligations”), is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and while such Event of Default is continuing shall be
held in trust for the Second Lien Administrative Agent on behalf of the
Guaranteed Parties and, following the request of the Second Lien Administrative
Agent, shall forthwith be paid over to the Second Lien Administrative Agent for
the benefit of the Guaranteed Parties to be credited and applied against the
Guaranteed Obligations but without otherwise affecting, impairing or limiting in
any manner the liability of the Obligee Guarantor under any other provision
hereof.

 

2.7           Financial Condition of Borrower and other Guarantors. Any Credit
Event may be made to the Borrower or continued from time to time, without notice
to or authorization from any Guarantor regardless of the financial or other
condition of Borrower or any other Guarantor at the time of any such grant or
continuation. No Guaranteed Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower or any other Guarantor. Each Guarantor has
adequate means to obtain information from the Borrower and each other Guarantor
on a continuing basis concerning the financial condition of the Borrower and
each other Guarantor and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and each other Loan Party
and each other Guarantor and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Guaranteed Party to disclose any
matter, fact or thing relating to the business, operations or condition of the
Borrower or any other Guarantor now known or hereafter known by any Guaranteed
Party.

 

2.8           Bankruptcy, Etc. The obligations of the Guarantors hereunder shall
not be reduced, limited, impaired, discharged, deferred, suspended or terminated
by any case or Bankruptcy Proceeding, voluntary or involuntary, involving the
Borrower or any other Guarantor or by any defense which the Borrower or any
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding. To the fullest extent
permitted by law, the Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Second Lien Administrative Agent, or allow the claim of the
Second Lien Administrative Agent in respect of, any interest, fees, costs,
expenses or other Guaranteed Obligations accruing or arising after the date on
which such case or proceeding is commenced.

 

 9

 

 

2.9           Duration of Guarantee, Discharge of Guarantee Upon Sale of
Guarantor. (a) Except as provided in Section 2.9(b) below and Section 9.20 of
the Credit Agreement, and subject to Section 2.10 below, the guarantee contained
in this Section 2 shall remain in full force and effect until the Discharge of
the Guaranteed Obligations.

 

(b)          If (i) all of the Equity Interests of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions of the Loan Documents to a Person that is not an Affiliate of the
Borrower or any other Guarantor or (ii) a Guarantor is no longer a Subsidiary
Loan Party, as applicable, in accordance with the Credit Agreement, then in the
case of each of clauses (i) and (ii), the guaranty of such Guarantor or such
successor in interest, as the case may, hereunder shall automatically be
discharged and released without any further action by any Guaranteed Party or
other Person effective as of the time of such sale, disposition or other
transaction.

 

2.10         Reinstatement. If at any time payment of any of the Guaranteed
Obligations or any portion thereof is rescinded, disgorged or must otherwise be
restored or returned by any Guaranteed Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any other Guarantor or
any substantial part of its property, or otherwise, or if any Guaranteed Party
repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to the Guaranteed Party in full or partial
satisfaction of any Guaranteed Obligation, because the payment or transfer or
the incurrence of the obligation is so satisfied, is declared to be void,
voidable, or otherwise recoverable under any state or federal law (collectively
a “Voidable Transfer”), or because such Guaranteed Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer, or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer, and as to all reasonable costs, expenses and attorney’s fees
of the Guaranteed Party related thereto, the liability of each Guarantor
hereunder will automatically and immediately be revived, reinstated, and
restored and will exist as though the Voidable Transfer had never been made.

 

2.11         Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.11, or otherwise
under this Guaranty, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until a Discharge of the
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 2.11 constitute, and this Section 2.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 10

 

 

Section 3          REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE GUARANTORS.

 

3.1           Representations and Warranties. Each Guarantor represents and
warrants to the Guaranteed Parties on the Closing Date and on the date of each
Credit Event that the representations and warranties set forth in Section 3 of
the Credit Agreement as they relate to such Guarantor or to the Loan Documents
to which such Guarantor is a party, each of which is incorporated herein by
reference, are true and correct in all material respects, except for
representations and warranties that are qualified as to “materiality”, “Material
Adverse Effect” or similar language, in which case such representations and
warranties shall be true and correct (after giving effect to any such
qualification therein) in all respects as of such date, in each case unless
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and the Guaranteed Parties shall be entitled
to rely on each of such representations and warranties as if they were fully set
forth herein, provided that each such reference in each such representation and
warranty to any Borrower’s knowledge shall, for the purposes of this
Section 3.1, be deemed to be a reference to such Guarantor’s knowledge.

 

3.2           Covenants. Each Guarantor covenants and agrees with the Guaranteed
Parties that, from and after the date of this Guaranty until the Discharge of
the Guaranteed Obligations, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

 

Section 4           POWER OF ATTORNEY AND FURTHER ASSURANCES

 

4.1           Second Lien Administrative Agent’s Appointment as
Attorney-in-Fact, Etc. Each Guarantor hereby irrevocably constitutes and
appoints the Second Lien Administrative Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Guarantor
and in the name of such Guarantor or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement.

 

4.2           Further Assurances. Each Guarantor agrees that from time to time,
at the expense of such Guarantor, it shall use commercially reasonable efforts
to promptly execute and deliver such further instruments and documents and take
such further commercially reasonable actions that may be necessary, or that the
Second Lien Administrative Agent may reasonably request, in order to ensure that
the Guaranteed Parties receive the intended benefits hereof or to enable the
Second Lien Administrative Agent to exercise and enforce its rights and remedies
hereunder.

 

 11

 

 

Section 5          MISCELLANEOUS

 

5.1           Amendments in Writing. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Guarantor and the Second Lien
Administrative Agent, provided that any provision of this Guaranty imposing
obligations on any Guarantor may be waived by the Second Lien Administrative
Agent in a written instrument executed by such Second Lien Administrative Agent
in accordance with Section 9.09 of the Credit Agreement.

 

5.2           Notices. All notices, requests and demands to or upon the Second
Lien Administrative Agent or any Guarantor hereunder shall be effected in the
manner provided for in Section 9.01 of the Credit Agreement.

 

5.3           No Waiver by Course of Conduct; Cumulative Remedies. No Guaranteed
Party shall by any act (except by a written instrument pursuant to Section 5.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Guaranteed
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Guaranteed Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Guaranteed Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

5.4           Enforcement Expenses; Indemnification. (a) Each Guarantor agrees
to (i) pay or reimburse each Guaranteed Party for all its costs and expenses
incurred under this Agreement and (ii) to indemnify the Guaranteed Parties, in
each case solely to the extent such Guarantor is obligated to do so pursuant to
Section 9.05 of the Credit Agreement or to the extent that the Borrower is
obligated to do so pursuant to Section 9.05 of the Credit Agreement and the
Borrower fails to do so.

 

5.5           Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Guaranteed Parties and their successors and permitted assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guaranty without the prior written consent of the Second Lien
Administrative Agent unless permitted by the Credit Agreement and any such
assignment, transfer or delegation without such consent shall be null and void.

 

5.6           Set-Off. Each Guarantor hereby irrevocably authorizes each
Guaranteed Party at any time and from time to time while an Event of Default
shall have occurred and be continuing, without further notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such party to or for the credit or the account of such Guarantor, or
any part thereof in such amounts as such Guaranteed Party may elect, against and
on account of the obligations and liabilities of such Guarantor to such
Guaranteed Party hereunder and claims of every nature and description of such
Guaranteed Party against such Guarantor, in any currency, whether arising
hereunder, under the Credit Agreement, any other Loan Document or otherwise, as
such Guaranteed Party may elect, whether or not any Guaranteed Party has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured, provided that, if such Guaranteed Party is a Lender,
it complies with Section 9.06 of the Credit Agreement. Each Guaranteed Party
exercising any right of set-off shall notify such Guarantor promptly of any such
set-off and the application made by such Guaranteed Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Guaranteed Party
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Guaranteed Party may
have.

 

 12

 

 

5.7           Counterparts. This Guaranty may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
counterpart to this Guaranty by facsimile or other electronic transmission (e.g.
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

5.8           Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

5.9           Section Headings. The section headings and Table of Contents used
in this Guaranty are for convenience of reference only, are not part of this
Agreement and are not to affect the construction hereof or be taken in
consideration in the interpretation hereof.

 

5.10         Integration, Conflict. This Guaranty represents the entire
agreement of the Guarantors, the Second Lien Administrative Agent and the other
Guaranteed Parties with respect to the subject matter hereof, and supersedes any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof. There are no promises, undertakings, representations or
warranties by the Second Lien Administrative Agent or any other Guaranteed Party
relative to the subject matter hereof not expressly set forth or referred to
herein.

 

5.11         GOVERNING LAW. THIS GUARANTY AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS GUARANTY (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT
IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.

 

 13

 

 

5.12         Submission to Jurisdiction; Waivers. Each Guarantor hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Guaranty (whether arising in contract, tort or
otherwise) to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York sitting in the Borough of Manhattan, and of the United
States of America for the Southern District of New York sitting in the Borough
of Manhattan, and appellate courts from any thereof;

 

(b)          agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York state court or, to the fullest
extent permitted by applicable law, in such federal court;

 

(c)          agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law and that nothing in this Guaranty shall
affect any right that any Guaranteed Party may otherwise have to bring any
action or proceeding relating to this Guaranty against the Guarantor or any of
its assets in the courts of any jurisdiction;

 

(d)          waives to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Guaranty in any court referred
to in paragraph (a) of this section (and irrevocably waives to the fullest
extent permitted by applicable law the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court);

 

(e)          consents to service of process in the manner provided in
Section 9.17 of the Credit Agreement (and agrees that nothing in this Guaranty
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law); and

 

(f)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover any special, exemplary, punitive or consequential
damages.

 

5.13         Acknowledgments. Each Guarantor hereby acknowledges that:

 

(a)          in connection with all aspects of each transaction contemplated
hereby, it has consulted its own legal advisors to the extent it has deemed
appropriate;

 

(b)          no Guaranteed Party has any fiduciary relationship with or duty to
any Guarantor arising out of or in connection with this Guaranty or any of the
other Loan Documents, and the relationship between the Guarantors, on the one
hand, and the Guaranteed Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
parties hereto.

 

 14

 

 

5.14         Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.11 of the
Credit Agreement shall become a Guarantor as required by the Credit Agreement
for all purposes of this Agreement upon execution and delivery by such
Subsidiary of a Joinder Agreement in the form of Annex 1 hereto.

 

5.15         Releases. At such time as there has been a Discharge of the
Guaranteed Obligations, this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Second Lien Administrative
Agent and each Guarantor hereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any party. At the
request and sole expense of any Guarantor following any such termination, the
Second Lien Administrative Agent shall promptly execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination.

 

5.16         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY).
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, SECOND LIEN
ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO
FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

5.17         Administrative Agent. Article VIII of the Credit Agreement is
incorporated by reference mutatis mutandis. The Second Lien Administrative Agent
has executed this Agreement as directed under and in accordance with the Second
Lien Credit Agreement and will perform this Agreement solely in its capacity as
Administrative Agent. In performing under this Agreement, the Second Lien
Administrative Agent shall have all such rights, protections and immunities
granted it under the Second Lien Credit Agreement.

 

[This Space Intentionally Left Blank]

 

 15

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Second Lien Guaranty
Agreement to be duly executed and delivered as of the date first above written.

 

  GUARANTORS:       DIFFERENTIAL BRANDS GROUP INC.         By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary         DBG HOLDINGS
SUBSIDIARY INC.         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary         DBG SUBSIDIARY INC.         By: /s/ Lori Nembirkow   Name:
Lori Nembirkow   Title: Secretary         HUDSON CLOTHING HOLDINGS, INC.        
By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         HUDSON
CLOTHING, LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary

 

Signature Page to SECOND LIEN Guaranty Agreement

 

 

 

 

  DFBG SWIMS, LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary         HC ACQUISITION HOLDINGS, INC.         By: /s/ Lori Nembirkow  
Name: Lori Nembirkow   Title: Secretary         RG PARENT LLC         By: /s/
Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         ROBERT GRAHAM
HOLDINGS, LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary         ROBERT GRAHAM DESIGNS, LLC         By: /s/ Lori Nembirkow  
Name: Lori Nembirkow   Title: Secretary         ROBERT GRAHAM RETAIL LLC        
By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Guaranty Agreement

 

 

 

 

  RGH GROUP LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary         MARCO BRUNELLI IP, LLC         By: /s/ Lori Nembirkow   Name:
Lori Nembirkow   Title: Secretary

 

  CENTRIC BRANDS HOLDING LLC         By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary         AMERICAN MARKETING ENTERPRISES INC.        
By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         BRIEFLY
STATED HOLDINGS INC.         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         BRIEFLY STATED INC.         By: /s/ Lori Nembirkow  
Name: Lori Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Guaranty Agreement

 

 

 

 

  GBG JEWELRY INC.         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         KHQ INVESTMENT LLC         By: /s/ Lori Nembirkow  
Name: Lori Nembirkow   Title: Secretary         KHQ ATHLETICS LLC         By:
/s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         ROSETTI
HANDBAGS AND ACCESSORIES, LTD.         By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary         GBG ACCESSORIES GROUP LLC         By: /s/
Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         GBG SOCKS LLC  
      By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Guaranty Agreement

 

 

 

 

  VZI INVESTMENT CORP.         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         GBG-BCBG LLC         By: /s/ Lori Nembirkow   Name:
Lori Nembirkow   Title: Secretary         GBG-BCBG RETAIL LLC         By: /s/
Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         GBG DENIM USA,
LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary    
    GBG BEAUTY LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         ADDED EXTRAS LLC         By: /s/ Lori Nembirkow   Name:
Lori Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Guaranty Agreement

 

 

 

 

  LOTTA LUV BEAUTY LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         GBG WEST LLC         By: /s/ Lori Nembirkow   Name:
Lori Nembirkow   Title: Secretary         F&T APPAREL LLC         By:  /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary         GBG DENIM RETAIL LLC
        By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary        
INNOVO WEST SALES, INC.         By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         CENTRIC BEBE LLC         By: /s/ Lori Nembirkow   Name:
Lori Nembirkow   Title: Secretary

 

Signature Page to SECOND LIEN Guaranty Agreement

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as Second Lien Administrative Agent        
By: /s/ Lisa Dowd   Name: Lisa Dowd   Title: Vice President

 

Signature Page to SECOND LIEN Guaranty Agreement

 

 

 

 

Annex 1 to
Second Lien Guaranty Agreement

 

JOINDER AGREEMENT, dated as of ____________, 20____, made by
______________________, a _______________ corporation (the “Additional
Guarantor”), in favor of U.S. BANK NATIONAL ASSOCIATION as Administrative Agent
(in such capacity, the “Second Lien Administrative Agent”) for (i) the banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to the Credit Agreement referred to below, and (ii) the other Guaranteed
Parties (as defined in the Second Lien Guaranty Agreement (as hereinafter
defined)). All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.

 

WITNESSETH:

 

WHEREAS, DIFFERENTIAL BRANDS GROUP INC. (the “Borrower”), the Lenders, and the
Second Lien Administrative Agent have entered into that certain Second Lien
Credit Agreement, dated as of October 29, 2018 (as amended, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Second Lien Guaranty Agreement, dated as of October 29, 2018 (as amended,
supplemented replaced or otherwise modified from time to time, the “Second Lien
Guaranty Agreement”) in favor of the Second Lien Administrative Agent for the
benefit of the Guaranteed Parties;

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Second Lien Guaranty Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Second Lien Guaranty Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.          Second Lien Guaranty Agreement. By executing and delivering this
Joinder Agreement, the Additional Guarantor, as provided in Section 5.14 of the
Second Lien Guaranty Agreement, hereby becomes a party to the Second Lien
Guaranty Agreement as a Guarantor thereunder with the same force and effect as
if originally named therein as a Guarantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules [_____________1 ] to the
Guarantee Agreement. The Additional Guarantor hereby represents and warrants
that each of the representations and warranties contained in Section 3 of the
Credit Agreement as they relate to such Additional Guarantor or to the Loan
Documents to which such Additional Guarantor is a party, each of which is
incorporated herein by reference, is true and correct in all material respects
on and as of the date hereof (after giving effect to this Joinder Agreement).

 



 



1 Refer to each Schedule which needs to be supplemented where a secured guaranty
is involved.

 

 Annex 1-1 

 

 

2.          [Limitations of Guarantee. [●]]

 

3.          GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

4.          Successors and Assigns. This Joinder Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Additional Guarantor may not assign, transfer or
delegate any of its rights or obligations under this Assumption Agreement
without the prior written consent of the Second Lien Administrative Agent,
unless permitted by the Credit Agreement, and any such assignment, transfer or
delegation without such consent shall be null and void.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

  [ADDITIONAL GUARANTOR]         By:       Name:     Title:

 

 Annex 1-2 

 

 

Annex 1-A

 



 

